Citation Nr: 9918242	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  91-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to temporary total ratings under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
November 10, 1995 to December 21 1995. 

2.  Entitlement to an increased rating depressive neurosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1966 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision, in part, granted an 
increased rating of 10 percent for the veteran's service 
connected depressive neurosis.  In February 1992 the Board 
denied the claim to entitlement to a rating in excess of 10 
percent.  In December 1993 the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated the portion of the Board's decision relating 
to an increased rating for the veteran's service connected 
psychiatric disorder and remanded the case.  In an April 1996 
decision the RO denied entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from November 10, 1995 to December 21, 1995.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The issue involving entitlement to an increased rating for 
the veteran's service connected psychiatric disorder is the 
subject of a remand, which follows the Board's decision.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is service connected for depressive neurosis.  

3.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from November 10, 1995 to December 21, 1995.

4.  The medical records for the period of hospitalization 
reveal that, from November 10, 1995 to November 21, 1995, the 
veteran required detoxification treatment.  

5.  The medical records reveal that, from November 22, 1995 
to his discharge on December 21 1995, the veteran required 
treatment with anti-depressant medication.  


CONCLUSION OF LAW

1.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from November 10, 1995 to 
November 21, 1995, is not warranted. 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1998).

2.  A temporary total disability rating under 38 C.F.R. § 
4.29, is granted based on hospitalization from November 22, 
1995 to December 21, 1995.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (1998)(emphasis added).  

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (1998)(emphasis added).  

A review of the evidence of record reveals that the veteran 
is service connected for depressive neurosis.  VA medical 
records reveal that the veteran was hospitalized at a VAMC 
from November 10, 1995 to December 21, 1995.  The records 
reveal that the veteran was admitted on November 10 and 
evaluated for suicidal ideation, depression, and cocaine 
detoxification.  He required stabilization of his condition.  
On November 22, 1995 he was transferred to another treatment 
ward.  He was treated medically for his symptoms of anxiety, 
agitation, and withdrawal.  Also, starting on November 22, 
1995 medical treatment with Prozac, an anti-depressant, was 
initiated.  The discharge summary reveals that on November 29 
the treatment team "felt at that time veteran had a problem 
with lack of knowledge of the disease process of chemical 
dependency."  The discharge summary indicates that the 
primary disorder treated during hospitalization was 
"continuous cocaine dependence."  

The actual daily treatment notes dated November 22, 1995 
stated that that the veteran had complaints of "frustration 
re: not being able to communicate with his daughter.  
Complaints of depression making him want to use drugs 
again."  

The records from the VAMC reveal that the veteran was 
hospitalized for cocaine dependence beginning on November 10, 
1995.  The records clearly state that from November 10 to 
November 21 the veteran required detoxification and 
stabilization.  However, beginning on November 22, 1995, and 
continuing through the end of inpatient treatment on December 
21, 1995, the veteran required anti-depressant treatment with 
Prozac.  While the primary reason for the veteran's inpatient 
treatment was substance abuse, the evidence is clear that his 
depression required concurrent treatment beginning on 
November 22.  As such, the Board concludes that a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 is 
warranted for the period of time from November 22, 1995 to 
December 21, 1995.


ORDER

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 for a period of hospitalization from November 22, 1995 
to December 21, 1995 is granted.  


REMAND

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9433 (1998).  
The RO has not rated the veteran's service connected 
psychiatric disorder under the current rating schedule.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply.  Id. at 313.  It is 
noted that the applicable rating criteria for mental 
disorders, 38 C.F.R. § 4.125 et seq., were amended in 
November 1996, during the pendency of this appeal.  Under 
these new rating criteria, VA no longer relies on a 
subjective determination of the degree of impairment.  [60 
Fed.Reg. 54825-31].  The descriptive phrases of the overall 
severity of psychiatric disabilities (mild, moderate, 
considerable, severe, etc.) previously set forth under the 
pertinent diagnostic codes have been deleted.  Under the 
amended rating criteria, more objective factors such as the 
severity of the effects of psychiatric symptoms as described 
by the examining physician, see 38 C.F.R. § 4.126(a), are 
determinative of the disability rating to be assigned.

The Board observes that in a recent decision of the Court, 
the Secretary conceded that, in light of the amendments to 
the rating schedule pertaining to mental disorders, increased 
rating claims pending on appeal at the time the revised 
criteria became law should be adjudicated under the version 
of the regulations most favorable to the claimant.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam).  VA's 
General Counsel provided additional guidance concerning the 
Court's holding in Dudnick in March 1997.  Although the 
General Counsel held that questions regarding whether the 
amendments to the rating schedule for mental disorders were 
more beneficial to claimants than the previously-existing 
provisions would be resolved in individual cases, the Board 
is required to consider the following:

Where a regulation is amended during the 
pendency of an appeal, the Board must 
first determine whether the amended 
regulation is more favorable to the 
claimant than the prior regulation, and, 
if it is, the Board must apply the more 
favorable provision.  Under VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92) and Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), 
the Board may consider regulations not 
considered by the agency of original 
jurisdiction if the claimant will not be 
prejudiced by the Board's action in 
applying those regulations in the first 
instance.  With respect to claims pending 
on November 7, 1996, which involve 
ratings for mental disorders, the Board 
may determine whether the amended 
regulations, which became effective on 
that date, are more favorable to the 
claimant and may apply the more favorable 
regulation, unless the claimant will be 
prejudiced by the Board's actions in 
addressing those questions in the first 
instance.  The Board is free to adopt a 
rule requiring notice to a claimant when 
a pertinent change in a statute or 
regulation occurs prior to a final Board 
decision on a claim and permitting the 
claimant to waive the opportunity for a 
remand to the agency of original 
jurisdiction for initial consideration of 
the new statute or regulation.

See VAOPGCPREC 11-97, 62 Fed.Reg. 37953 (1997).

In this case, review of the evidence discloses that the RO 
has not considered rating the appellant's service connected 
depressive neurosis under the rating schedule which was in 
effect prior to November 1996.  Accordingly, this issue is 
referred to the RO for consideration in connection with the 
readjudication of the claim.  It must be emphasized that the 
appellant may be entitled to a higher disability rating under 
the old criteria as this case was pending at the time the 
amendments to the Rating Schedule became effective.  Thus, 
the RO must specifically determine which criteria are more 
favorable to the appellant and adjudicate the claim on those 
criteria.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue remaining on appeal 
without first permitting the RO to rate the veteran's service 
connected psychiatric disorder under both the old and the new 
rating schedule.  To ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should readjudicate the issue of 
entitlement to an increased rating for a 
depressive neurosis  with consideration 
given to all of the evidence of record.  
In the absence of intervening 
instructions, increased ratings for the 
veteran's disability should be evaluated 
under both the old and new rating 
criteria and the version which the rating 
board finds is more favorable to the 
appellant should be applied.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), with 61 Fed.Reg. 52695-52702 
(Oct. 8, 1996), codified at 38 C.F.R. § 
4.130, Diagnostic Code 9433 (1998). 

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim he should be furnished a supplemental statement of 
the case covering all the pertinent evidence, law and 
regulatory criteria, and afforded a reasonable period of time 
in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving an increased 
rating for service connected dysthymic disorder will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' 




	(CONTINUED ON NEXT PAGE)



Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

